DETAILED ACTION
Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is in response to a Request for Continued Examination dated March 7, 2022.  Claims 1, 11 and 20 are amended.  Claims 2, 4, 7-8, 14 and 17 are cancelled.  Claims 1, 3, 5-6, 9-13, 15-16 and 18-24 are pending.  All pending claims are examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.11, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.


Response to Arguments
Art and 101 Rejection Analysis
Art Rejection Analysis
Applicant's arguments have been considered but are not persuasive.  
Nelson discloses amendments to the claims (see, Nelson, paras. 0041, 0050, 0084). Further Examiner has introduced new reference, Cello, USP Pub. No. 
20070294166 which discloses a mechanism for passive automatic investment of funds expended at a transaction such that it can be invested (Cello, paras. 0007, 0013). 
Examiner maintains the cited references disclose the invention as claimed.
101 Analysis
In line with the "2019 Revised Patent Subject Matter Eligibility Guidance," which explains how we must analyze patent-eligibility questions under the judicial exception to 35 U.S.C. § 101. 84 Fed. Reg. 50-57 ("Revised Guidance"), the first step of Alice (i.e., Office Step 2A) consists of two prongs. In Prong One, we must determine whether the claim recites a judicial exception, i.e., an abstract idea, a law of nature, or a natural phenomenon. 84 Fed. Reg. at 54 (Section III.A. I.).   If it does not, the claim is patent eligible. Id. 
An abstract idea must fall within one of the enumerated groupings of abstract ideas in the Revised Guidance or be a "tentative abstract idea, "with the latter situation predicted to be rare. Id. at 51-52 (Section I, enumerating three groupings of abstract ideas), 54 (Section III.A. I., describing Step 2A Prong One), 56-57 (Section III.D., explaining the identification of claims directed to a tentative abstract idea).
If a claim does recite a judicial exception, the next is Step 2A Prong Two, in which we must determine if the "claim as a whole integrates the recited judicial exception into a practical application of the exception." Id. at 54 (Section II.A.2.) If it does, the claim is patent eligible. Id.
If a claim recites a judicial exception but fails to integrate it into a practical application, we move to the second step of Alice (i.e., Office Step 2B). to evaluate the additional limitations of the claim, both individually and as an ordered combination, to Id. at 56 (Section III.B.). In particular, we look to whether the claim:
• Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional in the field, which is indicative that an inventive concept may be present; or

• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

An abstract idea deemed to be novel is no less abstract (see Flook- new mathematical formula was an abstract idea).  
In accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s) (that is, when recited on their own or per se):
(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or
behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)1 – See Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / p.52.

A method comprising:
receiving at a betting entity, an indication of a purchase transaction by a user, wherein the purchase transaction comprises a purchase by the user from a retail entity and wherein the purchase transaction is facilitated through 
initiating at the betting entity, a round-up transaction corresponding to and initiated at the time of the purchase transaction, wherein the round-up transaction comprises a monetary amount based upon a value of the purchase transaction, wherein, in response to the initiating, the is transferred from the financial institution to [[a]] the betting entity, wherein the betting entity has software application for accessing a graphical user interface corresponding to the betting entity on an information handling device of the user, 
assigning, within the betting entity, the , wherein the plurality of funds are  at the graphical user interface within the software application, wherein each of the plurality of funds corresponds to a game that can be played within the software application using an amount of money taken from the fund corresponding to the game wherein the plurality of funds are chosen by the user and wherein the one of the plurality of funds that is selected for assignment of the monetary amount is variable between purchase transactions.”



paras. 0037-0041
[0037] While various other circuits, circuitry or components may be utilized in information handling devices, with a computer, server, client device or the like, an example device that may be used in implementing one or more embodiments includes a computing device in the form of a computer 400 as illustrated in FIG. 4. This example device may be a server used in one of the systems in a network, or one of the remote computers connected to the network. Components of computer 400 may include, but are not limited to, a processing unit 420, a system memory 430, and a system bus 422 that couples various system components including the system memory 430 to the processing unit 420. Computer 400 may include or have access to a variety of computer readable media, including databases. The system memory 430 may include non-signal computer readable storage media, for example in the form of volatile and/or nonvolatile memory such as read only memory (ROM) and/or random access memory (RAM). By way of example, and not limitation, system memory 430 may also include an operating system, application programs, other program modules, and program data.
[0038] A user can interface with (for example, enter commands and information) the computer 400 through input devices 450 (e.g., keyboard, soft keyboard, mouse, auditory inputs, haptic inputs, gesture inputs, etc.). A monitor or other type of device can also be connected to the system bus 422 via an interface, such as an output interface 460. The computer may include a database 440. In addition to a monitor, computers may also include other peripheral output devices. The computer 400 may operate in a networked or distributed environment using logical connections to one or more other remote device(s) 480 such as other computers. The logical connections may include network interface(s) 470 to a network, such as a local area network (LAN), a wide area network (WAN), and/or a global computer network, but may also include other networks/buses.
[0039] Information handling device circuitry, as for example outlined in FIG. 4, may be used in client devices such as a personal desktop computer, a laptop computer, or smaller devices such as a tablet or a smart phone. In the latter cases, i.e., for a tablet computer and a smart phone, the circuitry outlined in FIG. 4 may be adapted to a system on chip type circuitry. The device, irrespective of the circuitry provided, may provide and receive data to/from another device, e.g., a server or system that coordinates with various other systems. As will be appreciated by one having ordinary skill in the art, other circuitry or additional circuitry from that outlined in the example of FIG. 4 may be employed in various electronic devices that are used in whole or in part to implement the systems, methods and products of the various embodiments described herein.
[0040] As will be appreciated by one skilled in the art, various aspects may be embodied as a system, method or device program product. Accordingly, aspects may take the form of an entirely hardware embodiment or an embodiment including software that may all generally be referred to herein as a “circuit,” “module” or “system.” Furthermore, aspects may take the form of a device program product embodied in one or more device readable medium(s) having device readable program code embodied therewith.
[0041] It should be noted that the various functions described herein may be implemented using instructions stored on a device readable storage medium such as a non-signal storage device that are executed by a processor. A storage device may be, for example, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing. More specific examples of a storage medium would include the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), an optical fiber, a portable compact disc read-only memory (CD-ROM), an optical storage device, a magnetic storage device, or any suitable combination of the foregoing. In the context of this document, a storage device is not a signal and “non-transitory” includes all media except signal media.


Taking the broadest reasonable interpretation, the invention (as recited in claims 1-3, 5-6, 9-13, 15-16 and 18-24) is directed towards an abstract idea of funds transfer for recurring fund transfer of a rounded-up transaction (App. Spec. paras. 0001-0002, see also Abstract)., wherein funds are transferred to a recipient based on pre-defined rules.   It is a building block of ingenuity in promoting commerce. The claims are directed to a certain method of organizing human activity.  Moreover, this is an example of steps performed by the human mind as mental processes because other than the generic 
The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptive only in the human mind.  It suggests activity that represents longstanding conduct that existed well before the advent of computers and the internet.  See CyberSource Corp. b. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").  
Mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer is not sufficient to show an improvement in computer-functionality. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1095 (Fed. Cir. 2016).  As a result, use of a computer to carry out a series of steps for which it had not previously been used does not improve the usefulness, or functionality, of the computer itself. Rather, as in SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1169–70 (Fed. Cir. 2018), here the claim “limitations require no improved computer resources [Applicants] claims to have invented, just already available computers, with their already available basic functions, to use as tools in executing the claimed process.”   
The invention is directed to funds transfer of rounded up transactions, when certain predefined conditions are met (App. Spec. paras. 0001-0003; see also paras. 0015-0017), but absent is any support for any improvements to the process of rounding up and transferring the funds received.  
see App. specification, paras. 0037-0043) where each step does no more than require a generic computer to perform generic computer functions.  Absent is any support in the specification that the claims as recited require specialized computer hardware or other inventive computer components.
There components as described without more or any evidence does not provide support for those steps to amount to an improvement.  Unlike DDR where the improvement was to a computer centric problem, a specific improvement to the way computers operate as a result of their interactions with the internet, in this case of funds transfer, absent is any support for a similar improvement. 
The claims as recited seem to suggest no more than automating the process of setting up and execution of the funds transfer arrangement based on predefined criteria.
Absent is evidence of executing these steps beyond a general purpose computer or an invention that reflects an improved interface. (cf. with Trading Technology where the display was found to be a graphical user interface that required a specific, structured GUI paired with a prescribed functionality directly related to the GUI’s structure that is addressed to and resolves a specific identified problem).
2B - The next step is whether the claims provide an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception.   
Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving, ' and 'storing, 
    PNG
    media_image1.png
    7
    35
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    7
    6
    media_image2.png
    Greyscale
 those functions can be achieved by any general purpose computer without special programming").  
Each step does no more than require a generic computer to perform generic computer functions.  Considered as ordered combination, the computer components of the claims as recited add nothing that is not already present when the steps are considered separately (generic computer components - (see App. specification, paras. 0037-0043 - standard off-the-shelf computer components suggesting the merely applying the judicial exception using computers as tools).  The purported inventive concept resides in the order or sequence of the funds round-up ad transfer and not in how the processing technologically achieves those results. 
The dependent claims 3, 5-6, 9-13, 15-16 and 18-24, for example claims 3, 5-6 provide additional descriptions of the funds transfer arrangement criteria for making fund selections, guidelines for betting and description of funds sources or types based on predefined rules of the claimed invention in a manner that merely refines and further limits the abstract ideas of independent claims 1, 11 and 20 do not add any feature that is an “inventive concept” which cures the deficiencies of the independent claims. 
claims 1, 3, 5-6, 9-13, 15-16 and 18-24 are not patent eligible under 35 USC 101.
Examiner maintains the 101 rejection of claims 1, 3, 5-6, 9-13, 15-16 and 18-24.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-6, 9-13, 15-16, 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
The claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. 
Claim 11, which is illustrative of the Independent claims including claims 1 and 20 and recites: 
 A method comprising:
receiving at a betting entity, an indication of a purchase transaction by a user, wherein the purchase transaction comprises a purchase by the user from a retail entity and wherein the purchase transaction is facilitated through 
initiating at the betting entity, a round-up transaction corresponding to and initiated at the time of the purchase transaction, wherein the round-up transaction comprises a monetary amount based upon a value of the purchase transaction, wherein, in response to the initiating, the 
the betting entity, wherein the betting entity software application for accessing a graphical user interface corresponding to the betting entity on an information handling device of the user, 
assigning, within the betting entity, the , wherein the plurality of funds are  at the graphical user interface within the software application, wherein each of the plurality of funds corresponds to a game that can be played within the application using an amount of money taken from the fund corresponding to the game wherein the plurality of funds are chosen by the user and wherein the one of the plurality of funds that is selected for assignment of the monetary amount is variable between purchase transactions.”
The invention as claimed recites an abstract idea of funds transfer; a fundamental economic practice wherein funds are transferred to a recipient based on pre-defined rules.   It can also be considered a mental process practically with the human mind since it entails making comparisons of data albeit with the help of a computer.  Besides reciting the abstract idea, the remaining claim limitations recite generic computer components (see App. specification, para. 0037).  This recited abstract idea is not integrated into a practical application.  In particular, the claim only recites generic computer components to receive/transfer and assign funds based on predefined instructions.  
not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the abstract idea using generic computer components.  
Dependent claims 2-3, 5-6, 9-10, 12-16 and 18-19 and 21-24 provide additonal details about how the predefined rules are applied to the rounding up of funds that are transferred based on the user defined criteria and do not address the issues raised in the independent claims and therefore do not amount to a technical improvement or an integration of a practical application.  In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept.  Therefore, the claims 1-3, 5-6, 9-16 and 18-24 are not patent eligible under 35 USC 101.









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 9-13, 15-16, 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fink, USP. Pub. No. 20140229397 in view of Cello, USP. Pub. No. 20070294166 in further view of Nelson, USP. Pub. No. 20210090405.
As to claim 1, Fink discloses A method comprising: 
receiving an indication of a purchase transaction by a user, wherein the purchase transaction comprises a purchase by the user from a retail entity and wherein the transaction is associated with a financial institution of the user (Fink, para. 0039; see also Figs. 1, 2A-2B);
Fink, para. 0012 – “…user customizable preferences comprising at least one transaction category, an assigned charity and donation amount associated with the transaction category, and criteria for making a donation. A virtual donation accumulation account is included on the application. Transaction data is received at the application from at least one POS terminal or financial account. The donation amount is virtually deposited in the virtual donation accumulation account. The application directs a donation be made from a financial account to a charity in accordance with the criteria; see also Fig. 2B elements 211, 221) and
assigning the predetermined monetary amount to one of a plurality of funds within the deposit entity, wherein the plurality of funds are chosen by the user and wherein the one of the plurality of funds that is selected for assignment of the monetary amount is variable between purchase transactions (Fink, para. 0012; see also Abstract).
Fink discloses wherein the round-up transaction comprises a monetary amount based upon a value of the purchase transaction, (Fink, paras. 0084-0085; see also para. 0107).
Fink does not directly disclose but Nelson discloses receiving, at a betting entity, an indication of a purchase transaction by a user (Nelson, paras. 0048-0051)
Fink does not directly disclose but Cello discloses initiating, at the betting entity, a round-up transaction corresponding to and initiated at the time of the purchase transaction, wherein, in response to the initiating, the is transferred from the financial institution to [[a]] the betting entity (Cello, para. 0005- 0009 – rounded up transfer made with minimal effort of the user; see also paras. 0010-0015, 0023).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Fink with Cello because it would offer a seamless mechanism for allocating the rounded up funds to investments of the user’s choice in a secure manner.
Fink and Cello do not directly disclose but Nelson discloses wherein the betting entity hassoftware application for accessing a graphical user interface corresponding to the betting entity, (Nelson, para. 0050) on an information handling device of the user. (Nelson, Fig. 4C) 
assigning, within the betting entity, the , wherein the plurality of funds are at the graphical user interface within the software application, wherein each of the plurality of funds corresponds to a game that can be played within and application using an amount of money  ) taken from the fund corresponding to the game (Nelson, para. 0050-0056)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Fink and Cello with Nelson because it offers additonal options of designating rounded up funds by seamlessly integrating access to funds for predefined purposes.
As to claim 3, Fink discloses the method of claim 1, wherein each of the plurality of funds has an associated level of risk and wherein the one of the plurality of funds is (Fink, para. 0012, Fig. 2B elements 211, 221; see also para. 0084).
As to claim 5, Fink and Cello do not directly disclose but Nelson discloses the method of claim [[4]] 1, wherein the game comprises a betting game and wherein playing the game comprises placing a bet utilizing the predetermined monetary amount within the betting game (Nelson, para. 0050 – see rationale for combination in claim 1)
As to claim 6, Fink and Cello do not directly disclose but Nelson discloses the method of claim 5, wherein the playing comprises playing the game wherein the game is displayed within [[an]] the application associated with the deposit entity (Nelson, para. 0050 – see rationale for combination in claim 5).
As to claim 9, Fink discloses the method of claim 1, wherein the one of the plurality of funds comprises a holding fund, wherein the holding fund holds the predetermined monetary amount until a second predetermined monetary amount is reached and the second predetermined monetary amount is transferred to another of the plurality of funds (Fink, para. 0012, Fig. 2B elements 211, 221).
As to claim 10, Fink discloses the method of claim 1, wherein the assigning occurs responsive to a user selection of the one of the plurality of funds displayed in a user interface responsive to receipt of the predetermined monetary value at the deposit entity (Fink, para.0084)
As to claims 11-13, 15-16 and 18-19 contain limitations similar to claims 1, 3, 5-6 and 9-10 and are rejected in like manner.
As to claim 20 contains limitations similar to claims 1 and 11 and is rejected in like manner.
As to claim 21 Fink discloses a plurality of funds using at least a predetermined monetary amount (Fink, para. 0012, Fig. 2B elements 211, 221; see also para. 0084) but does not directly disclose but Nelson discloses the method of claim 1, comprising playing the game corresponding to the one of the plurality of funds (Nelson, paras. 0041-0042, 0050 – see rationale for combination in claim 1)
As to claim 22, Fink and Cello do not directly disclose but Nelson discloses the method of claim 21, wherein the playing comprises displaying an outcome of the game upon completion of the playing (Nelson, paras. 0042, 0050 – see rationale for combination in claim 1).
As to claim 23. (New) Fink does not directly disclose but Cello discloses the method of claim 1, wherein, responsive to assigning the monetary amount of the one of the plurality of funds, the graphical user interface of the application is presented on the information handling device of the user (Cello, paras. 0005-0007 – see rationale for combination in claim 1).
As to claim 24. (New) Fink does not directly disclose but Cello discloses the method of claim 23, wherein the graphical user interface comprises a request to the user requesting the user to confirm if the game corresponding to the one of the plurality of funds should be played at the time of the assigning (Cello, paras. 0005-0007 – see rationale for combination in claim 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608. The examiner can normally be reached Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Interval Licensing, 896 F.3d at 1344–45 (concluding that ‘‘[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea,’’ observing that the district court ‘‘pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention.’’);  Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385 (Fed. Cir. 2018) (finding the concept of ‘‘voting, verifying the vote, and submitting the vote for tabulation,’’ a ‘‘fundamental activity’’ that humans have performed for hundreds of years, to be an abstract idea); 
        In re Smith, 815F.3d 816, 818 (Fed. Cir. 2016) (concluding that ‘‘[a]pplicants’ claims, directed to rules for conducting a wagering game’’ are abstract).
        14 If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir . 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016)(holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of ‘‘computer’’ or ‘‘computer readable medium’’ does not make a claim otherwise directed to process that ‘‘can be performed in the human mind, or by a human using a pen and paper’’ patent eligible); id. at 1376 (distinguishing Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319 (Fed. Cir. 2010), as directed to inventions that ‘‘could not, as a practical matter, be performed entirely in a human’s mind’’).  Likewise, performance of a claim limitation using generic computer components does not necessarily preclude the claim limitation from being in the mathematical concepts grouping, Benson, 409 U.S.at 67, or the certain methods of organizing human activity grouping, Alice, 573 U.S. at 219–20 - –  See Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019